DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/1/2022 have been fully considered but are moot in view of the rejections below. 
Applicants argument that the 112 rejection in the Final office of 2/8/2022 was not proper since applicant shows the structure in the drawings, if this was really the case then why does applicant provide annotated drawings in the arguments filed on 5/25/2022. Furthermore, the limitation added lack antecedent basis with the specification and are not provided in the drawings with numerals. Furthermore, applicant previously claimed that the thinned structures were spaced equally from the cut portions and not applicant is taking two different points around the circumference of the ring and states that the distances are different from ends thereof. It is also noted that assignees’ own application or patent teach that rings to have overlapping ends in a cut portion (US. 20130313781A1, this is just one example and many others are available to assignee).
No limitation of the invention is allowable in view of prior art in the application and the patents granted to assignee.
Arguments are moot in view of the rejections below.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Added limitation to claim 1 are not provided or described in the specification .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of claims 1 added on 5/25/2022 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Where in the original disclosure applicant shows that the seal ring is configured to when the first mating end and the second mating end circumferentially overlap with each other the first terminal end is configure to abut the second abutment surface and the second terminal end is configured to abut the first abutment surface.
Applicant is adding limitation that were never shown in the original disclosure. The only limitation that are provided is the that the ends are spaced away and the abutment surfaces are spaced away from the terminal ends (see annotated figure in argument section filed on 5/25/2022).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The added limitations are not described in the original specification and/or numerals in drawings. Claims are rejections as best understood.
Claim 1, “configured to circumferentially overlap with each other”, if this is the case then the invention is not to a seal ring but just a member with a cut portion.
Claim 1, “when”, unclear what applicant is trying to claim with conditional phrases? 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kuramochi E (JP H09203463, see annotated figure below) in view of Terao (US. 5660398).
Kuramochi discloses a seal ring comprising a ring body (e.g. 3) configured to be mounted in a mounting groove provided in one of two members that are configured to be assembled together so as to be relatively displaceable with respect to each other (e.g. intended use), a contact portion (e.g. e.g. surface of the seal ring capable of contact one of the member) provided to the ring body and configured to contact the other of the two members (e.g. the ring is capable of being placed between two member), a cut portion (e.g. 7) separating the ring body at one position on a circumference of the ring body and a pair of thinned structures (e.g. TB or 6) provided in the ring body, one thinned structure being provided on one side and circumferentially spaced apart from the cut portion (e.g. 6 or TB) and the other thinned structure (e.g. TB or 6) being provided on an opposite side and circumferentially spaced apart from the cut portion, each thinned structure being provided in an outer surface of the ring body opposite to the contact portion (e.g. contact portion of the ring body that contacts one of the members), and each thinned portion having the same dimensions and being spaced circumferentially part from the cut portion at the same distance (see annotated figure below).

    PNG
    media_image1.png
    548
    554
    media_image1.png
    Greyscale


Kuramochi discloses the invention as claimed above but fails to disclose fails to disclose over lapping portions of the seal ring at the cut portion, wherein the overlapping portions have end surfaces and terminal ends, wherein the distance is measured for the thinned portions from two relative distances (1st distance from 1st terminal end to 1st of the thinned portions 15 and 2nd distance from 2nd terminal end to 2nd of the thinned portions, the 1st distance and the 2nd distance are different or one is greater than other). Terao teaches a seal ring with cut portion, the seal ring having portions that define 1st terminal end, 2nd terminal end, a first part of the ring, a second part of the ring, wherein 1st distance from the 1st terminal end to the first part is different or greater than 2nd distance from the 2nd terminal end to the second part (see annotated figure 4 of Terao, which shows top view of cut portion and also parts of the ring can be measured from different terminal ends, 1st end being located on outer circumference of the seal ring and the 2nd end located on inner circumference of the seal ring, when measuring a first part of the ring from outer end relative to inner end, the distance from the outer end is greater than the distance from the inner end, also see figure 5 which shows ends 138 and 135) and the seal ring is made of resin (e.g. see entire document of Terao). 

    PNG
    media_image2.png
    595
    695
    media_image2.png
    Greyscale

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the ends of the cut portions of Kuramochi to have overlapping portions of the ring as taught by Terao, to provide tortuous passage to improve sealing and mounting of the seal ring (see entire document of Terao and figures of Terao). Based on the overlapping portions of the seal ring at the cut portion  distances are provided by the combination of Kuramochi and Terao.
Regarding claim 2: The portion in the vicinity of the cut portion is a region within an angular range of 10 to 60 degrees from the cut portion on the circumference of the ring body (figure 1 shows this). The ring body is formed in a state where the cut portion is opened in a circumferential direction of the ring body (method limitation and/or intermediate product is given no or little patentable weight, see MPEP 2113-2114). The thinned structure is provided in an inner peripheral surface of the ring body (figure 1 shows this). The thinned structure passes through the seal ring in an axial direction and is opened at axial direction both end faces (figure 1 shows this). The thinned structure is provided on each of both sides of the cut portion in a circumferential direction of the cut portion (figure 1 shows this). The thinned structure passes through the seal ring in an axial direction and is opened at axial direction both end faces (figure 1 shows this). 
Kuramochi discloses the invention as claimed above but fails to disclose that the seal ring is made of resin. Terao teaches the seal ring being made of resin. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the seal ring of Kuramochi be made of resin as taught by Terao, to provide low friction and heat resistance (inherent do to material characteristic of resin and see entire document of Terao).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VISHAL A PATEL/Primary Examiner, Art Unit 3675